Per Curiam.
This was an action for personal injuries received by the plaintiff while riding in a standing position on an open truck which was being driven onto a ferryboat at the defendant company’s slip in Jersey City. The plaintiff was thrown off when the wheels of the truck left the bridge and went onto the boat. Iiis case was that the accident occurred by reason of the fact that the deck of the boat was higher than the level of the bridge. The refusal of a motion to nonsuit is made’ one of the grounds of the present appeal. The other ground of appeal is the refusal of the court to direct a verdict for the defendant.
Each of these motions was rested upon two grounds — first, that the proofs did not establish the negligence of the defendant ; and second, because they disclosed that the injuries received by the plaintiff were due to his own negligence. We think the trial court was justified in considering that both of these matters were for the determination of the jury. If the relative positions of the boat and the bridge were as the evidence offered on behalf of the plaintiff showed, it could not be said as a matter of lawr that this did not disclose negligence in operation by the defendant company. Nor can it be said as a matter of law that the plaintiff was negligent in standing upright upon the truck while it was being driven onto the boat; for a reasonably prudent man, having no knowledge of the existing situation, might readily believe that there would be no unusual jar when the truck struck the boat, and therefore no danger of his being thrown from it.
The judgment under review will be affirmed.
For affirmance — The Chief Justice, Garrison, Swayze, Trenchaed, Parker, Bergen, Voorjiees, Minturn, Kalisci-r, Yredenburgh, Congdon, White, Terhune, PIeppenheimee, JJ. 14.
For reversal — Hone.